Eitzsimons, Ch. J.
The appellant has argued only the questions of law, consisting of exceptions taken to the admission of" evidence upon the trial, and. claims that special damages, not. alleged, were allowed to be proven.
We have carefully examined the record and find no merit in the exceptions. The complaint seems broad' enough to comprehend, every item of damage proved or recovered.
The verdict is moderate in amount; and there being no error,, the judgment and order appealed from must be affirmed, with costs.
Conlan, J., concurs.
Judgment and order affirmed, with costs.